Case 1:19-cv-09038-GBD-SDA Document 158 Filed 04/19/21 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

April 19", 2021

Magistrate Judge Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038 GBD

Dear Judge Aaron:

As you may remember this morning Plaintiff Dino Antolini's deposition was held and you
issued your Order after two phone conferences with both sides attending.

The deposition continued up until 2:59 PM (with breaks in between) with the most harassing,
irrelevant, embarrassing out of bounds questions I’ve ever seen or heard.

However, | was limited by your Order in directing my client from answering on grounds of
privilege only. To all others, simply object and then the answer would ensue.

However, when the lawyer for the defendants put up on all the monitors a copy of my
arrest warrant, for me, enough was enough. | told defense counsel “that’s not happening”
and advised him to continue with Mr. Antolin’s deposition without my personal business
being part of it. He refused, continued asking the question and was cut off by me. The
deposition was halted after some four hours of actual questioning. By my count, he still has
three hours left for questioning and Mr. Antolini is ready, willing and able to continue with his
deposition.

There is nothing of a factual nature about this ADA lawsuit that has anything to do with my
client and what is going on in my life.

| expect when the defendants’ lawyer makes his motion that he attaches the complete

transcript, so your Honor can get the full picture. | say this because in the past he has only
inserted those excerpts that are favorable to him and pastes those to his submissions. If he
does not, then | will submit it to the Court.

Respectfully,

 

To all via pacer
